
	
		II
		111th CONGRESS
		1st Session
		S. 426
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for progressive indexing and longevity indexing of Social Security old-age
		  insurance benefits for newly retired and aged surviving spouses to ensure the
		  future solvency of the Social Security program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Social Security Solvency Act of
			 2009.
		2.Progressive
			 indexing of benefits for old-age insurance benefits
			(a)In
			 generalSection 215(a) of the Social Security Act (42 U.S.C.
			 415(a)) is amended—
				(1)by striking
			 The in paragraph (1)(A) and inserting With respect to any
			 benefit other than an applicable benefit to which paragraph (2) applies,
			 the, and
				(2)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)(A)In the case of an
				applicable benefit with respect to any individual who initially becomes
				eligible for old-age insurance benefits or who dies (before becoming eligible
				for such benefits) in calendar year 2012 or later, the primary insurance amount
				of the individual shall be equal to the sum of—
								(i)90 percent of the individual's average
				indexed monthly earning (determined under subsection (b)) to the extent that
				such earnings do not exceed the amount established for purposes of paragraph
				(1)(A)(i) by paragraph (1)(B);
								(ii)32 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of paragraph (1)(A)(i) by paragraph (1)(B) but
				do not exceed the amount established for purposes of this clause by
				subparagraph (B);
								(iii)32 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of clause
				(ii) but do not exceed the amount established for purposes of paragraph
				(1)(A)(ii) by paragraph (1)(B); and
								(iv)15 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of
				paragraph (1)(A)(ii) by paragraph (1)(B).
								(B)(i)For purposes of
				subparagraph (A)(ii), the amount established under this subparagraph for
				calendar year 2012 shall be the level of average indexed monthly earnings
				determined by the Chief Actuary of the Social Security Administration under
				clause (ii) as being at the 30th percentile for the period of calendar years
				2001 through 2003.
								(ii)For purposes of clause (i), the
				average indexed monthly earnings for the period of calendar years 2001 through
				2003 shall be determined by—
									(I)determining the average indexed
				monthly earnings for each individual who initially became eligible for old-age
				insurance benefits or who died (before becoming eligible for such benefits)
				during such period, except that in determining such average indexed monthly
				earnings under subsection (b), subsection (b)(3)(A)(ii)(I) shall be applied by
				substituting calendar year 2000 for the second calendar year described in such
				subsection; and
									(II)multiplying the amount determined for
				each individual under subclause (I) by the quotient obtained by dividing the
				national average wage index (as defined in section 209(k)(1)) for the calendar
				year 2010 by such index for the calendar year 2000.
									(iii)For purposes of subparagraph
				(A)(ii), the amount established under this subparagraph for any calendar year
				after 2012 shall be equal to the product of the amount in effect under clause
				(i) with respect to calendar year 2012 and the quotient obtained by
				dividing—
									(I)the national average wage index (as
				defined in section 209(k)(1)) for the second calendar year preceding the
				calendar year for which the determination is being made, by
									(II)the national average wage index (as
				so defined) for 2010.
									(iv)The amount established under this
				subparagraph for any calendar year shall be rounded to the nearest $1, except
				that any amount so established which is a multiple of $0.50 but not of $1 shall
				be rounded to the next higher $1.
								(C)(i)Except as provided in
				clause (ii), in the case of any calendar year after 2011, each of the
				percentages to which this subparagraph applies by reason of clauses (iii) or
				(iv) of subparagraph (A) shall be a percentage equal to such percentage
				multiplied by the quotient obtained by dividing—
									(I)the difference of the maximum
				CPI-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such year,
				by
									(II)the difference of the maximum
				wage-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such
				year.
									(ii)(I)In the case of any
				calendar year which is a positive balance year, clause (i) shall not apply and
				each of the percentages to which this subparagraph applies by reason of clause
				(iii) or (iv) of subparagraph (B) shall be a percentage equal to the percentage
				determined under this subparagraph for the preceding year (determined after the
				application of this subparagraph).
									(II)In the case of any calendar year
				after a positive balance year which is not a positive balance year, this
				subparagraph shall be applied by substituting the second calendar year
				preceding the most recent positive balance year for 2009
				each place it appears in clause (iv).
									(iii)For purposes of clause (i), the
				maximum wage-indexed benefit amount for any calendar year shall be equal to the
				amount determined under this paragraph (determined without regard to any
				reduction under this subparagraph) for an individual with wages paid in and
				self-employment income credited to each computation base year in an amount
				equal to the contribution and benefit base for each calendar year.
								(iv)For purposes of clause (i), the
				maximum CPI-indexed benefit amount for any calendar year shall be an amount
				equal to the amount determined under clause (iii) for such year multiplied by a
				fraction—
									(I)the numerator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the Consumer Price
				Index for the second preceding year to such index for 2009; and
									(II)the denominator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the national wage index
				(as defined in section 209(k)(1)) for the second year preceding such year to
				such index for 2009.
									(v)(I)For purposes of clause (i), a positive
				balance year is a calendar year following any calendar year after 2050 for
				which the Chief Actuary of the Social Security Administration certifies to the
				Secretary of the Treasury and the Congress that the combined balance ratio of
				the Federal Old-Age and Survivors Trust Fund and the Federal Disability
				Insurance Trust Fund is not less than 100 percent for such year.
									(II)For purposes of subclause (I), the combined
				balance ratio of the Federal Old-Age and Survivors Trust Fund and the Federal
				Disability Insurance Trust Fund for any calendar year is the ratio of the
				combined balance of such Trust Funds as of the last day of such calendar year
				(reduced by any transfer made pursuant to section 201(o) in such calendar year)
				to the amount estimated by the Commissioner of Social Security under section
				201(l)(3)(B)(iii)(II) to be paid from such Trust Funds during the calendar year
				following such calendar year for all purposes authorized by section 201
				(determined as if such following calendar year were a positive balance
				year).
									(D)For purposes of this paragraph, rules
				similar to the rules of subparagraphs (C) and (D) of paragraph (1) shall
				apply.
							(E)For purposes of this paragraph, the
				term applicable benefit means any benefit under section 202 other
				than—
								(i)a child's insurance benefit under
				section 202(d) with respect to a child of an individual who has died;
								(ii)a widow's insurance benefit under
				section 202(e) with respect to a widow who has not attained age 60 and is under
				a disability (as defined in section 223(d)) which began before the end of the
				period specified in section 202(e)(4);
								(iii)a widower's insurance benefit under
				section 202(f) with respect to a widower who has not attained age 60 and is
				under a disability (as defined in section 223(d)) which began before the end of
				the period specified in section 202(f)(4); and
								(iv)a mother's and father's insurance
				benefit under section
				202(g).
								.
				(b)Conforming
			 amendments
				(1)Subsections
			 (e)(2)(B)(i)(I) and (f)(2)(B)(i)(I) of section 202 of the Social Security Act
			 are each amended by inserting or section 215(a)(2)(B)(iii) after
			 section 215(a)(1)(B)(i) and (ii).
				(2)Section 203(a)(1)
			 of such Act is amended—
					(A)in subparagraph
			 (A)(i), by striking 215(a)(2)(B)(i) and inserting
			 215(a)(3)(B)(i);
					(B)in subparagraph
			 (A)(ii), by striking 215(a)(2)(C) and inserting
			 215(a)(3)(C); and
					(C)in subparagraph
			 (B)(ii), by striking 215(a)(2) and inserting
			 215(a)(3).
					(3)Section 209(k)(1) of such Act is amended by
			 inserting 215(a)(2)(B), 215(a)(2)(C), after
			 215(a)(1)(D),.
				(4)Section 215(a) of
			 such Act is amended—
					(A)in paragraph
			 (4)(A), as redesignated by paragraph (2), by striking paragraph
			 (4) and inserting paragraph (5);
					(B)in paragraph
			 (4)(B), as redesignated by paragraph (2), by striking paragraph
			 (2)(A) and inserting paragraph (3)(A);
					(C)in paragraph (5),
			 as redesignated by paragraph (2), by striking paragraph (3)(A)
			 and inserting paragraph (4)(A);
					(D)in paragraph
			 (6)(A), as redesignated by paragraph (2), by striking paragraph
			 (4)(B) and inserting paragraph (5)(B); and
					(E)in paragraph
			 (8)(B)(ii)(I), as redesignated by paragraph (2), by striking paragraph
			 (3)(B) and inserting paragraph (4)(B).
					(5)Section 215(d)(3)
			 of such Act is amended—
					(A)by striking
			 paragraph (4)(B)(ii) and inserting paragraph
			 (5)(B)(ii); and
					(B)by striking
			 subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C).
					(6)Subsection 215(f)
			 of such Act is amended—
					(A)in paragraph
			 (2)(B), by striking subsection (a)(4)(B) and inserting
			 subsection (a)(5)(B);
					(B)in paragraph (7),
			 by striking subsection (a)(6) and inserting subsection
			 (a)(7);
					(C)in paragraph
			 (9)(A)—
						(i)by
			 striking subsection (a)(7)(A) and inserting subsection
			 (a)(8)(A); and
						(ii)by
			 striking subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C); and
						(D)in paragraph
			 (9)(B), by striking subsection (a)(7) each place it appears and
			 inserting subsection (a)(8).
					3.Modification of
			 PIA factors to reflect changes in life expectancy
			(a)Modification
				(1)In
			 generalSection 215(a)(2) of the
			 Social Security Act (42 U.S.C.
			 415(a)(2)), as added by this Act, is amended by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively, and by
			 inserting after subparagraph (C) the following new subparagraph:
					
						(D)(i)For individuals who
				initially become eligible for old-age insurance benefits (or who die before
				becoming eligible for such benefits) in any calendar year after 2017, each of
				the percentages used for purposes of clauses (i), (ii), (iii), and (iv) of
				subparagraph (A) (after the application of subparagraph (C) in the case of
				subclauses (iii) and (iv) of subparagraph (A)) shall be multiplied by the life
				expectancy ratio for such calendar year.
							(ii)The Commissioner of Social Security
				shall, through the Chief Actuary of the Social Security Administration, using
				generally accepted actuarial principles, determine and publish in the Federal
				Register on or before November 1 of each calendar year the life expectancy
				ratio for the following calendar year.
							(iii)For purposes of this subparagraph,
				the life expectancy ratio for any calendar year is the ratio of—
								(I)the period life expectancy based on
				the computed death rates for 2013 of an individual at age 67, to
								(II)the period life expectancy of an
				individual at such age based on the computed death rates for the fourth
				calendar year preceding the calendar year for which the life expectancy ratio
				is determined under clause
				(ii).
								.
				(2)Conforming
			 amendmentClauses (iii) and (iv) of section 215(a)(2)(A) of the
			 Social Security Act, as added by this Act, are each amended by striking
			 subparagraph (C) and inserting subparagraphs (C) and
			 (F).
				(b)Study regarding
			 life expectancy of disabled beneficiaries
				(1)In
			 generalThe Commissioner of Social Security shall conduct a study
			 on the feasibility of creating a separate life expectancy ratio under section
			 215(a)(2)(D) of the Social Security Act for individuals attaining early
			 retirement age who are receiving disability insurance benefits under title II
			 of such Act on the date the individual attains such age.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Commissioner
			 shall submit to Congress a report on the results of the study under paragraph
			 (1).
				4.Treatment of
			 disabled beneficiariesSection
			 215(a) of the Social Security Act
			 (42 U.S.C.
			 415(a)), as amended by sections 2 and 3, is amended by adding
			 at the end the following new paragraph:
			
				(9)(A)Notwithstanding the
				preceding provisions of this subsection, in the case of an individual who has
				or has had a period of disability and who initially becomes eligible for
				old-age insurance benefits or who dies (before becoming eligible for such
				benefits) in any calendar year in or after 2012, the primary insurance amount
				of such individual shall be the sum of—
						(i)the amount determined under
				subparagraph (B); and
						(ii)the product derived by
				multiplying—
							(I)the excess of the amount determined
				under subparagraph (C) over the amount determined under subparagraph (B),
				by
							(II)the adjustment factor for such
				individual determined under subparagraph (D).
							(B)The amount determined under this
				subparagraph is the amount of such individual’s primary insurance amount as
				determined under this section without regard to this paragraph.
					(C)The amount determined under this
				subparagraph is the amount of such individual’s primary insurance amount as
				determined under this section as in effect with respect to individuals becoming
				eligible for old-age or disability insurance benefits under section 202(a) in
				2008.
					(D)The adjustment factor determined
				under this subparagraph for any individual is the ratio (not greater than 1)
				of—
						(i)the total number of months during
				which such individual is under a disability (as defined in section 223(d))
				during the period beginning on the date the individual attains age 22 and
				ending on the first day of such individual’s first month of eligibility for
				old-age insurance benefits under section 202(a) (or, if earlier, the month of
				such individual’s death), to
						(ii)the number of months during the
				period beginning on the date the individual attains age 22 and ending on the
				first day of such individual’s first month of eligibility for old-age insurance
				benefits under section 202(a) (or, if earlier, the month of such individual’s
				death).
						.
		5.Acceleration of
			 increase in retirement age
			(a)Increase in
			 retirement age to 67Section 216(l)(1) of the Social Security Act
			 (42 U.S.C. 416(l)(1)) is amended—
				(1)in subparagraph
			 (C), by striking 2017 and inserting 2012;
				(2)in subparagraph
			 (D), by striking after December 31, 2016 and before January 1,
			 2022 and inserting after December 31, 2011 and before January 1,
			 2017; and
				(3)in subparagraph
			 (E), by striking 2021 and inserting 2016.
				(b)Conforming
			 amendmentSubparagraph (B) of section 216(l)(3) of the Social
			 Security Act (42 U.S.C. 416(l)(3)(B)) is amended—
				(1)by striking
			 calendar years 2017 through 2021 and inserting calendar
			 years 2012 through 2016; and
				(2)by striking
			 January 2017 and inserting January 2012.
				6.Maintenance of
			 adequate balances in the Social Security trust funds
			(a)In
			 GeneralSection 201 of the Social Security Act (42 U.S.C. 401) is
			 amended by adding at the end the following new subsection:
				
					(o)In addition to
				amounts otherwise appropriated under the preceding provisions of this section
				to the Trust Funds established under this section, there is hereby appropriated
				for each fiscal year to each of such Trust Funds, from amounts in the general
				fund of the Treasury not otherwise appropriated, such sums as may be necessary
				from time to time to maintain the balance ratio (as defined in section 709(b))
				of such Trust Fund, for the calendar year commencing during such fiscal year,
				at not less than 100 percent. The sums to be appropriated under the preceding
				sentence shall be determined by the Commissioner of Social Security and
				certified by the Commissioner to each House of the Congress not later than
				October 1 of such fiscal year. In making such determination and certification,
				the Commissioner shall use the intermediate actuarial assumptions used by the
				Board of Trustees of the Trust Funds in its most recent annual report to the
				Congress prepared pursuant to subsection (c)(2). The Commissioner shall also
				transmit a copy of any such certification to the Secretary of the Treasury, and
				upon receipt thereof, such Secretary shall promptly take appropriate actions in
				accordance with the
				certification.
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to fiscal years beginning after the date of the enactment of this
			 Act.
			
